GIFFEN, J.
The plaintiff in her original petition did not seek to set aside the proceedings in tbe partition suit, because the rights of an innocent purchaser had intervened; but she asked that the defendants be required to-account to her for the excess of the proceeds _ of subsequent sale to this purchaser over the amount of the appraisement, at which one of the defendants elected to take the premises.
The ground of the action was fraud on the part of the defendants in concealing from the plaintiff, an infant, the true value of the premises ; and after selling the same a few months after the partition proceedings for nearly three' times their appraised value, dividing the proceeds of sale to the exclusion of plaintiff. While the testimony upon this issue was not, and rarely is, direct and positive, yet the cir-' cumstanees were quite as convincing, and warranted the court in finding for the plaintiff.
The court is not required to apportion the amount of the judgment among joint wrongdoers, and hence the judgment for the full amount against all the defendants was not erroneous.
Judgment affirmed.
Swing and Smith, JJ., concur.